March 18, 2011

Mr. Reagan Douglas Pratt
The Pratt Law Firm PLLC
1331 Lamar St.
Four Houston Center, Suite 1250
Houston, TX 77010
Mr. Vincent L. Marable III
Paul Webb, P.C.
221 N. Houston Street
Wharton, TX 77488

RE:   Case Number:  09-0770
      Court of Appeals Number:  14-08-00059-CV
      Trial Court Number:  2002-22690-A

Style:      THE CITY OF HOUSTON
      v.
      STEVE WILLIAMS, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Christopher A.   |
|   |Prine                |
|   |Mr. Loren Jackson    |
|   |Ms. Barbara E.       |
|   |Rosenberg            |
|   |Mr. N. Bennett       |
|   |Sandlin              |
|   |Mr. Randy Doubrava   |